DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because VFahrzeug appears to be in another language and is not found within the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The specification should have each of the paragraphs labeled using at least 4 numerals enclosed in brackets at the start of each paragraph. See 37 C.F.R. 1.52(b)(6).
Page 2 line 1 refers to canceled claim 1 and should be updated or deleted.
Appropriate correction is required.
Claim Objections
Claims 14-15, 20, 22-23, 29, and 30 are objected to because of the following informalities: 
 In regards to claims 14, 15, 20, 22, and 29, the word “if” results in the claim limitations following this language to not be positively claimed.  It is suggested to change “if” to --when-- for each occurrence of the word.
 In regards to claims 23 and 30, the phrase “can be” results in the claim limitations following this language to not be positively claimed.  It is suggested to change “can” to --is-- for each occurrence of the phrase.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Support for the “means for detecting the speed (NE-motor) of the electric motor…” is found in Page 6 lines 9-10 as being a sensor.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 19, the first formula does not seem to make mathematical sense, rendering the claim indefinite.  The presence of the ½ and the Δn draw confusion to the purpose of this equation.  It is unclear how this equation would result in an accurate nwheel, theo value.  For example, if there is no gear ratio or differential ratio since the gears are 1:1 resulting in these values being equal to 1, and there is no speed difference between the wheels, resulting in Δn being equal to 0, this would result in a final value of nwheel, theo = 0.5*nE-motor which does not make sense since this is a value different from claim 18 if the same assumptions are made.  The formula does not reduce down properly since it would be expected that nwheel, theo = 0.5*nE-motor
In regards to claim 20, “nrad,theo” was not previously introduced, rendering the claim indefinite due to this value not being clear.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16-17, 21, 23-24, 29, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ienaga (US 20170247035; already of record from IDS).
In regards to claim 13, Ienaga discloses of a method for determining wheel slip information of an electrically driven wheel (Abstract) comprising: 
a motor vehicle, according to which during travel, the speed (nE-motor) of an electric motor driving the wheel is detected and the detected speed (nE-motor) of the electric motor is used to determine the wheel slip information (Abstract, Figs 1 and 2, Para 0047, 0028).
In regards to claim 16, Ienaga discloses of the method according to claim 13, wherein the speed (nE-motor) of the electric motor is determined from the current profile and/or the voltage drop and/or from information about control of the motor (Para 0028-0029, Fig 2).
In regards to claim 17, Ienaga discloses of the method according to claim 13, wherein the speed (nE-motor
In regards to claim 21, Ienaga discloses of a device for determining wheel slip information of an electrically driven wheel of a motor vehicle (Abstract), comprising: 
an electric motor for driving the wheel, a wheel speed sensor assigned to the wheel, means for detecting the speed (nE-motor) of the electric motor, and a regulating/control unit, wherein the current motor vehicle speed (Vvehicle), the output signals of the wheel speed sensor, and the speed (nE-motor) of the electric motor are provided as input signals to the regulating/control unit (Abstract Figs 1 and 2, Para 0047, 0028-0029, 0031).
In regards to claims 23-24, 29, 32 contains analogous limitations to claims 16-17, 20, and 17, respectively, and is rejected on the same premise.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 14, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ienaga in view of Wimmer et al. (DE 102010018705; hereinafter Wimmer; already of record from IDS)
In regards to claim 14, Ienaga discloses of the method according to claim 13, wherein each electrically driven wheel is assigned a separate electric motor (Para 0028, Fig 1 Parts 16, 18, 12, 14, 20, 22, 50, 52), 
However, Ienaga does not specifically disclose of a theoretical wheel speed (nwheel,theo) of the wheel is determined from the detected speed (nE-motor) of the electric motor and from the gear ratio (iG), and in that an actual wheel speed (nwheel,actual) of the wheel is determined from the current driving speed (Vvehicle) of the motor vehicle, wherein if the theoretical wheel speed (nwheel,theo) of the wheel deviates from the actual wheel speed (nwheel,actual) of the wheel, it is determined as wheel slip information that the wheel is slipping.
Wimmer, in the same field of endeavor, teaches of a theoretical wheel speed (nwheel,theo) of the wheel is determined from the detected speed (nE-motor) of the electric motor and from the gear ratio (iG), and in that an actual wheel speed (nwheel,actual) of the wheel is determined from the current driving speed (Vvehicle) of the motor vehicle, wherein if the theoretical wheel speed (nwheel,theo) of the wheel deviates from the actual wheel speed (nwheel,actual) of the wheel, it is determined as wheel slip information that the wheel is slipping (Page 3 Para 0004-0009, Page 4 Para 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method according to claim 13, as taught by Ienaga, to include a wheel,theo) of the wheel is determined from the detected speed (nE-motor) of the electric motor and from the gear ratio (iG), and in that an actual wheel speed (nwheel,actual) of the wheel is determined from the current driving speed (Vvehicle) of the motor vehicle, wherein if the theoretical wheel speed (nwheel,theo) of the wheel deviates from the actual wheel speed (nwheel,actual) of the wheel, it is determined as wheel slip information that the wheel is slipping, as taught by Wimmer, in order to reduce jerking, allowing for increased comfort for the driver (Wimmer Page 2, Para 0011).
In regards to claims 25 and 27 contains analogous limitations to claims 16 and 17, respectively, and is rejected on the same premise.  
Claims 15, 19-20, 22, 26, 28, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ienaga in view of Wimmer further in view of Raiser (DE 4017891; already of record from IDS).
In regards to claim 15, Ienaga discloses of the method according to claim 13.
However, Ienaga does not specifically disclose of the wheels of an axle are driven via a common electric motor and an axle differential, and a speed difference (Δn) between the wheels of the axle caused by the axle differential is detected, wherein a theoretical wheel speed (nwheel,theo) is determined from the detected speed (nE- motor) of the electric motor, the speed difference (Δn), and the gear ratio and axle differential ratio (iG, iA) for both wheels of the axle, and in that an actual wheel speed (nwheel,actual) of the wheels of the axle is determined from the current driving speed (Vvehicle) of the motor vehicle, wherein if the theoretical wheel speed (nwheel,theo) of one or both wheels deviates from the actual wheel speed (nwheel,actual), it is determined as wheel slip information that the wheel in question or both wheels of the axle is/are slipping.
Wimmer, in the same field of endeavor, teaches of the wheels of an axle are driven via a common electric motor and an axle differential, and a speed difference (Δn) … is detected, wherein a theoretical wheel speed (nwheel,theo) is determined from the detected speed (nE- motor) of the electric motor, the speed difference (Δn), and the gear ratio and axle differential ratio (iG, iA) for both wheels of wheel,actual) of the wheels of the axle is determined from the current driving speed (Vvehicle) of the motor vehicle, wherein if the theoretical wheel speed (nwheel,theo) of one or both wheels deviates from the actual wheel speed (nwheel,actual), it is determined as wheel slip information that the wheel in question or both wheels of the axle is/are slipping (Page 3 Para 0004-0009, Page 4 Para 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method according to claim 13, as taught by Ienaga, to include a theoretical wheel speed (nwheel,theo) is determined from the detected speed (nE- motor) of the electric motor, the speed difference (Δn), and the gear ratio and axle differential ratio (iG, iA) for both wheels of the axle, and in that an actual wheel speed (nwheel,actual) of the wheels of the axle is determined from the current driving speed (Vvehicle) of the motor vehicle, wherein if the theoretical wheel speed (nwheel,theo) of one or both wheels deviates from the actual wheel speed (nwheel,actual), it is determined as wheel slip information that the wheel in question or both wheels of the axle is/are slipping, as taught by Wimmer, in order to reduce jerking, allowing for increased comfort for the driver (Wimmer Page 2, Para 0011).

However, Wimmer does not specifically disclose of a speed difference (Δn) between the wheels of the axle caused by the axle differential is detected. 
Raiser, in the same field of endeavor, teaches of a speed difference (Δn) between the wheels of the axle caused by the axle differential is detected (Page 2 Para 0016 – Page 3 Para 0001). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the speed differential, as taught by Ienaga in view of Wimmer, to include a speed difference (Δn) between the wheels of the axle caused by the axle differential is detected, as taught by Raiser, in order to allow for the speeds to be compared directly (Raiser Page 3 Para 0016 – Page 3 Para 0001).
In regards to claim 19, Ienaga in view of Wimmer further in view of Raiser teaches of The method according to claim 15, wherein the theoretical wheel speed (nwheel,theo) of the wheels of the axle is calculated according to the formula
                        
                            
                                
                                    n
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                    ,
                                    t
                                    h
                                    e
                                    o
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            (
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            E
                                            -
                                            M
                                            o
                                            t
                                            o
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            i
                                        
                                        
                                            G
                                        
                                    
                                
                            
                            ±
                            Δ
                            n
                            )
                        
                      (Wimmer Page 3 Para 0004-0009; Raiser Para Page 2 Para 0016 – Page 3 Para 0001) and 
the actual wheel speed (nwheel,actual) of the wheels of the axle is calculated according to the formula
                        
                            n
                            
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                    ,
                                    a
                                    c
                                    t
                                    u
                                    a
                                    l
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            V
                                            e
                                            h
                                            i
                                            c
                                            l
                                            e
                                        
                                    
                                
                                
                                    π
                                    
                                        
                                            d
                                        
                                        
                                            w
                                            h
                                            e
                                            e
                                            l
                                        
                                    
                                
                            
                            ,
                             
                            w
                            h
                            e
                            r
                            e
                            i
                            n
                             
                            
                                
                                    d
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                
                            
                            =
                            d
                            i
                            a
                            m
                            e
                            t
                            e
                            r
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            w
                            h
                            e
                            e
                            l
                        
                     (Raiser Para Page 2 Para 0016 – Page 3 Para 0001).
The motivation of combining Ienaga, Wimmer, and Raiser is the same as that recited in claim 15 above.  
In regards to claim 20, Ienaga in view of Wimmer further in view of Raiser teaches of the method according to claim 15, wherein the actual wheel speed (nwheel,actual) deviates from the theoretical wheel speed if the following applies to the wheel speeds:
                        
                            n
                            
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                    ,
                                    a
                                    c
                                    t
                                    u
                                    a
                                    l
                                
                            
                            ≤
                            0.9
                            
                                
                                    n
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                    ,
                                     
                                    t
                                    h
                                    e
                                    o
                                
                            
                             
                            o
                            r
                             
                            n
                            
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                    ,
                                    a
                                    c
                                    t
                                    u
                                    a
                                    l
                                
                            
                            ≥
                            1.1
                            
                                
                                    n
                                
                                
                                    R
                                    a
                                    d
                                    ,
                                    t
                                    h
                                    e
                                    o
                                
                            
                        
                     (Ienaga Para 0047). 
In regards to claims 22, 26, 28, 30-31, contains analogous limitations to claims 15, 16, 17, and 16-17, respectively, and is rejected on the same premise. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ienaga in view of Wimmer as applied to claim 14 above, and further in view of Raiser.
In regards to claim 18, Ienaga in view of Wimmer the method according to claim 14, wherein the theoretical wheel speed (nwheel,theo) of the wheel is calculated according to the formula
                         
                            
                                
                                    n
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                    ,
                                    t
                                    h
                                    e
                                    o
                                
                            
                            =
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            E
                                            -
                                            M
                                            o
                                            t
                                            o
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            i
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                      (Wimmer Page 3 Para 0004-0009) 
wheel,actual) of the wheel is calculated according to the formula
                
                    n
                    
                        
                        
                            w
                            h
                            e
                            e
                            l
                            ,
                            a
                            c
                            t
                            u
                            a
                            l
                        
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    V
                                    e
                                    h
                                    i
                                    c
                                    l
                                    e
                                
                            
                        
                        
                            π
                            
                                
                                    d
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                
                            
                        
                    
                    ,
                     
                    w
                    h
                    e
                    r
                    e
                    i
                    n
                     
                    
                        
                            d
                        
                        
                            w
                            h
                            e
                            e
                            l
                        
                    
                    =
                    d
                    i
                    a
                    m
                    e
                    t
                    e
                    r
                     
                    o
                    f
                     
                    t
                    h
                    e
                     
                    w
                    h
                    e
                    e
                    l
                    .
                
            
Raiser, in the same field of endeavor, teaches of the actual wheel speed (nwheel,actual) of the wheel is calculated according to the formula
                        
                            n
                            
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                    ,
                                    a
                                    c
                                    t
                                    u
                                    a
                                    l
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            V
                                            e
                                            h
                                            i
                                            c
                                            l
                                            e
                                        
                                    
                                
                                
                                    π
                                    
                                        
                                            d
                                        
                                        
                                            w
                                            h
                                            e
                                            e
                                            l
                                        
                                    
                                
                            
                            ,
                             
                            w
                            h
                            e
                            r
                            e
                            i
                            n
                             
                            
                                
                                    d
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                
                            
                            =
                            d
                            i
                            a
                            m
                            e
                            t
                            e
                            r
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            w
                            h
                            e
                            e
                            l
                        
                     (Para Page 2 Para 0016 – Page 3 Para 0001).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the actual wheel speed (nwheel,actual) of the wheel, as taught by Ienaga in view of Wimmer, to include being calculated according to the formula
                        
                            n
                            
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                    ,
                                    a
                                    c
                                    t
                                    u
                                    a
                                    l
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            V
                                            e
                                            h
                                            i
                                            c
                                            l
                                            e
                                        
                                    
                                
                                
                                    π
                                    
                                        
                                            d
                                        
                                        
                                            w
                                            h
                                            e
                                            e
                                            l
                                        
                                    
                                
                            
                            ,
                             
                            w
                            h
                            e
                            r
                            e
                            i
                            n
                             
                            
                                
                                    d
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                
                            
                            =
                            d
                            i
                            a
                            m
                            e
                            t
                            e
                            r
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            w
                            h
                            e
                            e
                            l
                        
                    , as taught by Raiser, in order to allow for the speeds to be compared directly (Raiser Page 3 Para 0016 – Page 3 Para 0001).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yesel (US 5574643) discloses of a method of calculating the wheel speed of a vehicle’s wheels using information about the engine speed and ground speed to determine if a vehicle is slipping. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663